Case: 17-11163      Document: 00514576485         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-11163                                 FILED
                                  Summary Calendar                           July 30, 2018
                                                                            Lyle W. Cayce
ERNEST LOPEZ,                                                                    Clerk


                                                 Petitioner-Appellant

v.

RODNEY CHANDLER, Warden, Federal Medical Center Fort Worth

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-738


Before ELROD, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Ernest Lopez, federal prisoner # 80121-280, pleaded guilty in the
Western District of Texas to conspiring to possess with intent to distribute one
kilogram or more of heroin and was sentenced as a career offender under
U.S.S.G. § 4B1.1 on the basis of two Texas convictions for delivery of heroin.
He brought this action under 28 U.S.C. § 2241 in the Northern District of
Texas, in which he is incarcerated, alleging that his Texas heroin offenses could


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11163     Document: 00514576485      Page: 2   Date Filed: 07/30/2018


                                  No. 17-11163

not serve as predicates for enhancing his sentence under § 4B1.1 and that he
was therefore actually innocent of the sentence imposed. Concluding that
Lopez could not proceed under § 2241 because he failed to establish that the
remedy provided by § 2255 is inadequate or ineffective to test the legality of
his detention, the district court dismissed the case for lack of jurisdiction.
      Lopez does not qualify for § 2241 relief because a claim of innocence of a
career-offender sentencing enhancement does not satisfy the requirements of
the savings clause of § 2255(e), which might otherwise allow for § 2241 relief.
See Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000). Thus, it “was not
error” to determine that § 2241 was unavailable to Lopez. Jeffers v. Chandler,
253 F.3d 827, 831 (5th Cir. 2001); see Garland v. Roy, 615 F.3d 391, 394 (5th
Cir. 2010). And because it was not the sentencing court, “the district court did
not have jurisdiction to treat” Lopez’s motion as a § 2255 motion. Solsona v.
Warden, F.C.I., 821 F.2d 1129, 1132 (5th Cir. 1987).
      AFFIRMED.




                                        2